UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4300


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GUILLERMO MONGE ESPINOSA,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:15-cr-00068-F-1)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant. Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Guillermo Monge Espinosa pleaded guilty to one count of

conspiracy to possess with intent to distribute 5 kilograms or

more of cocaine and was sentenced to 236 months’ imprisonment.

Counsel has filed an Anders v. California, 386 U.S. 738 (1967)

brief, finding no meritorious issues, but questioning whether

the   sentence     is   substantively         unreasonable.      Espinosa   was

informed of his right to file a pro se supplemental brief, but

has not done so.          The Government declined to file a brief.

Finding no error, we affirm.

      This court reviews a sentence for reasonableness, applying

an abuse of discretion standard.                Gall v. United States, 552

U.S. 38, 51 (2007).        We first review for significant procedural

errors, including whether the district court failed to calculate

or    improperly      calculated    the       Sentencing   Guidelines   range,

treated the Guidelines as mandatory, failed to consider the 18

U.S.C. § 3553(a) (2012) factors, or failed to adequately explain

its chosen sentence.        Id.     If we find the sentence procedurally

reasonable,      we     then      examine      substantive     reasonableness,

considering the totality of the circumstances.                 Gall, 552 U.S.

at 51.     If the sentence is within the Guidelines range, this

court applies a presumption of reasonableness.                United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).



                                          2
     Espinosa contends that the 236-month sentence is greater

than necessary to accomplish the goals of 18 U.S.C. § 3553(a)

because his criminal history score overrepresented his criminal

history    and    he    therefore     should        have    received    a    downward

variance    sentence.         We   conclude    that    Espinosa’s       sentence   is

substantively      reasonable.        The      district      court     responded   to

defense    counsel’s     arguments     for    a     downward      variance   sentence

meaningfully, and explained its chosen sentence.                       Furthermore,

Espinosa    presents     no    evidence       to    rebut    the    presumption    of

reasonableness applicable to his within-Guidelines sentence.

     In    accordance     with     Anders,     we    have   reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm Espinosa’s conviction and sentence.

This court requires that counsel inform Espinosa, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Espinosa requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Espinosa.

     We dispense with oral argument because the facts and legal

contentions      are   adequately     presented       in    the    materials   before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED

                                          3